DETAILED ACTION
This office action is in response to the communication received on 05/02/2022 concerning application no. 17/016,623 filed on 09/10/2020.
Claims 1-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 05/02/2022, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections of not showing elements for claim 4 has been withdrawn. 
NOTE: A separate drawing objection is made to Fig. 6 as mentioned below.

Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 
Regarding the 101 rejection, Applicant argues the claims describe in a specific way to solve problems by reciting the entirety of the independent claim 1 and the claims in question are not directed to an abstract idea and are rather directed to a protocol adherence/non-adherence by identifying anatomical features in associated to target view in real-time. Applicant argues in the instance there is an abstract idea is present, the indication of the protocol adherence is a practical application. Applicant states that the practical application of technology includes concepts “to a new and useful end”.
Examiner disagrees. The first step is the determination of statutory category. In the case of claim 1 and its dependencies, it is towards a method. In the case of independent claims 8 and 15 and their dependencies, it is towards an apparatus. Next, under step 2A Prong 1, the judicial exception is determined. In the case of the claims the judicial exception is towards a mental process type abstract idea as the independent claim 1, recites “automatically detecting, by at least one processor of the ultrasound system, a target view of a protocol from a set of pre-defined target views of the protocol, the target view corresponding with the ultrasound image view; automatically determining, by the at least one processor, a presence or absence of each of a plurality of anatomical features associated with the target view in the ultrasound image view” (Similar language in claims 8 and 15). The detection of a target view that is pre-defined and in a protocol based on its corresponding relationship to the ultrasound view and the determination of a presence/absence of features can be done mentally. An instance is where a target view, shows a fetal image with head, legs, and arms. The human mind can observe a collected ultrasound image view and compare the features to that of the target view. That is, in an instance that the ultrasound image view only shows the head, the human mind can mentally come to the conclusion that there is a presence of the head and the absences of the legs and arms. With regards to the real-time operation, no such claim element is present in the claims, filed 05/02/2022. 
Applicant argues that the claims provide an inventive concept as it is able to indicate the presence, absence, and protocol adherence. Currently, the claims, under broadest reasonable interpretation, cover the performance of the limitation in the mind. Paragraph 0064 of Applicant’s specification states that “In various embodiments, if the acquired ultrasound image view 210 is not protocol adherent (e.g., is missing anatomical and/or image features)…”. That is, with regards to protocol adherence, Examiner notes that the claims are merely indicating the protocol adherence. They do not claim the establish the actual determination of the protocol adherence. Furthermore, the human mind can determine that the ultrasound view does not adhere to the target view and by extension the protocol if features are absent (Claim 1, lines 4-5, establish that the target view is part of the protocol. Similar language in claims 8 and 15). With regards to the argument that the protocol adherence indication is a practical application, Examiner notes that the claim element in claim 1 (Similar language in claims 8 and 15) states “wherein at least one user interface element indicates at a display system whether the ultrasound image view is a protocol adherent view”. However, it is herein determined that the display steps merely amount to no more than insignificant post-extra solution activities (i.e., mere data gathering and data collection/display). It appears the Applicant is arguing an improvement to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)). However, for such limitations to be indicative of integration into a practical application, the Applicant is reminded that the claim itself must reflect the improvement in technology. Here, the claim merely sets forth a display step of displaying of the presence, absence, and protocol adherence (which according to paragraph 0064 of the specification is the indication of missing features). Applicant fails to elaborate on how the mere display of the mental process is new or useful as alleged.
Similar to the Step 2A Prong 2 discussion, the Applicant merely alleges that the claims are an inventive concept as the are well-understood, routine, and convention. Applicant has not provided any support for the allegation. As discussed in prior art and the current rejections below, the idea of determine the presence/absence of features and displaying them is well-known. With the Applicant’s paragraph 0064 example that non-adherence is when there are missing features in the image, the prior art is showing that absence. To expedite prosecution, Examiner encourages Applicant to further disclose the calculation or determination of protocol adherence to integrate a sufficient practical application and inventive concept.	With regards to Applicant’s arguments under the 2019 Guidance, Examiner notes the reason why the claims are, under broadest reasonable interpretation, encompassing a mental process. The comparison of an ultrasound image to a target image to determine what features are present and what are absent can be performed in the human mind. This is a mere observation of features in the images on what elements are similar and what are separate. Examiner notes that while generic hardware implementing conventional activity may be patent eligible, the current claims do not recite unconventional steps in their field. The concept of template matching and the determining the presence/absence of anatomical features is well known as noted below. Furthermore, Applicant’s arguments about a real time system are not persuasive as the claims do not recite real-time. With the inventive step, Applicant argues that the claim in its entirety is unconventional and inventive concept. The mere allegation of inventiveness is not sufficient. The claims as discussed above and below, are not novel as the concept of displaying indication statuses of the presence, absence, and adherence are known. 
Examiner maintains the rejection.
NOTE: Dependent claims 3-4, 7, 10-11, 14, 17, and 20 are NOT rejected under 35 U.S.C. 101. Examiner encourages the incorporation of the elements into the independent claims to expedite prosecution and resolve the 101 rejections.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to because:
Fig. 6: The markers 224 and 226 and the pictogram 240 is difficult to discern from the ultrasound image that they are superimposed on. This difficulty makes it challenging to distinguish the pictogram and markers from the ultrasound image.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 14-15, recite “indicates whether the ultrasound image view is a protocol adherent view”. This claim element is indefinite. The language of the claim with the term “indicates whether” encompasses a possibility that the ultrasound image view is not a protocol adherent view. The possibility that the ultrasound image view is not a protocol adherent view conflicts with earlier elements of the claim. Lines 4-6 establish “a target view of a protocol” and “the target view corresponding to the ultrasound image view”. That is, the ultrasound image view is corresponding to the target view of the protocol. It would be unclear to one with ordinary skill in the art how an ultrasound image view that corresponds to the target view of the protocol cannot be protocol adherent. It would conflict with the earlier element that establishes that the ultrasound view corresponds to a protocol’s target view.
For purposes of examination, the Office is considering the image view to be protocol adherent.

Claim 7 is indefinite for the following reasons:
Lines 3-4, recite “to acquire the protocol adherent view”. This claim element is indefinite. This conflicts with claim 1’s language that establishes that the ultrasound image view corresponds to the target view of the protocol. That is, the ultrasound image view is corresponding to the target view of the protocol. It would be unclear to one with ordinary skill in the art if the ultrasound image view needs to be adjusted to the protocol adherent view or is already adhering to the target views of the protocol as established in claim 1.
For purposes of examination, the Office is considering the image view to be protocol adherent.

Claim 8 is indefinite for the following reasons:
Lines 17-18, recite “indicates whether the ultrasound image view is a protocol adherent view”. This claim element is indefinite. The language of the claim with the term “indicates whether” encompasses a possibility that the ultrasound image view is not a protocol adherent view. The possibility that the ultrasound image view is not a protocol adherent view conflicts with earlier elements of the claim. Lines 6-8 establish “a target view of a protocol” and “the target view corresponding to the ultrasound image view”. That is, the ultrasound image view is corresponding to the target view of the protocol. It would be unclear to one with ordinary skill in the art how an ultrasound image view that corresponds to the target view of the protocol cannot be protocol adherent. It would conflict with the earlier element that establishes that the ultrasound view corresponds to a protocol’s target view.
For purposes of examination, the Office is considering the image view to be protocol adherent.

Claim 14 is indefinite for the following reasons:
Lines 3-4, recite “to acquire the protocol adherent view”. This claim element is indefinite. This conflicts with claim 8’s language that establishes that the ultrasound image view corresponds to the target view of the protocol. That is, the ultrasound image view is corresponding to the target view of the protocol. It would be unclear to one with ordinary skill in the art if the ultrasound image view needs to be adjusted to the protocol adherent view or is already adhering to the target views of the protocol as established in claim 8.
For purposes of examination, the Office is considering the image view to be protocol adherent.

Claim 15 is indefinite for the following reasons:
Lines 14, recite “indicates whether the ultrasound image view is a protocol adherent view”. This claim element is indefinite. The language of the claim with the term “indicates whether” encompasses a possibility that the ultrasound image view is not a protocol adherent view. The possibility that the ultrasound image view is not a protocol adherent view conflicts with earlier elements of the claim. Lines 6-7 establish “a target view of a protocol” and “the target view corresponding to the ultrasound image view”. That is, the ultrasound image view is corresponding to the target view of the protocol. It would be unclear to one with ordinary skill in the art how an ultrasound image view that corresponds to the target view of the protocol cannot be protocol adherent. It would conflict with the earlier element that establishes that the ultrasound view corresponds to a protocol’s target view.
For purposes of examination, the Office is considering the image view to be protocol adherent.

Claim 20 is indefinite for the following reasons:
Lines 3-4, recite “to acquire the protocol adherent view”. This claim element is indefinite. This conflicts with claim 15’s language that establishes that the ultrasound image view corresponds to the target view of the protocol. That is, the ultrasound image view is corresponding to the target view of the protocol. It would be unclear to one with ordinary skill in the art if the ultrasound image view needs to be adjusted to the protocol adherent view or is already adhering to the target views of the protocol as established in claim 15.
For purposes of examination, the Office is considering the image view to be protocol adherent.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-6, 8-9, 12-13, 15-16, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “automatically detecting, a target view of a protocol from a set of pre-defined target views of the protocol, the target view corresponding with the ultrasound image view; automatically determining, a presence or absence of each of a plurality of anatomical features associated with the target view in the ultrasound image view”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the detection of a target view from a plurality of target views and observing the presence or absence of a plurality of anatomical features in the target view. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. The determination of a anatomical feature can merely be placing both views next to each other and observing what features are common between the two, and therefore present in the ultrasound view, and what features are not common, and therefore absent in the ultrasound view. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “acquiring, by an ultrasound system, an ultrasound image view and presenting the ultrasound image view at a display system; presenting, by the at least one processor, at least one user interface element at the display system, the at least one user interface element indicating each of the plurality of anatomical features present in the ultrasound image view and each of the plurality of anatomical features absent in the ultrasound image view, wherein the at least one user interface element indicates at a display system whether the ultrasound image view is a protocol adherent view”. Ultrasound acquisition of an ultrasound image is a form of a pre-solution insignificant activity. The display of what features are present/absent after determination merely amounts to a post-solution insignificant activity. Applicant’s paragraph 0064 states that the view is not protocol adherent in the instance that there are missing features. The display of absence of features is the indication of ultrasound view not being adherent. The use of processors does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 2 recites the following elements: “comprising receiving, by the at least one processor, a selection of an examination type associated with the set of pre-defined target views of the protocol”. This claim element is a mere selection of an examination type step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 2 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 5 recites the following elements: “wherein the at least one user interface element comprises a list indicating the each of the plurality of anatomical features present in the ultrasound image view and the each of the plurality of anatomical features absent in the ultrasound image view”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. A list can be the marking of two features under broadest reasonable interpretation. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 6 recites the following elements: “wherein the at least one user interface element comprises a three-dimensional (3D) model of an anatomy having a representation of a location of the ultrasound image view”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 6 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “automatically detect a target view of a protocol from a set of pre-defined target views of the protocol, the target view corresponding with the ultrasound image view presented at the display system; automatically determine a presence or absence of each of a plurality of anatomical features associated with the target view in the ultrasound image view presented at the display system”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the detection of a target view from a plurality of target views and observing the presence or absence of a plurality of anatomical features in the target view. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “an ultrasound probe configured to acquire an ultrasound image view; a display system configured to present the ultrasound image view acquired by the ultrasound probe; and at least one processor configured to: generate at least one user interface element indicating each of the plurality of anatomical features present in the ultrasound image view and each of the plurality of anatomical features absent in the ultrasound image view, wherein the display system is configured to present the at least one user interface element to provide an indication of whether the ultrasound image view is a protocol adherent view”. Ultrasound acquisition of an ultrasound image is a form of a pre-solution insignificant activity. The display of what features are present/absent after determination merely amounts to a post-solution insignificant activity. Applicant’s paragraph 0064 states that the view is not protocol adherent in the instance that there are missing features. The display of absence of features is the indication of ultrasound view not being adherent. The use of processors does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 8 rejection.
Claim 9 recites the following elements: “comprising a user input device configured to provide the at least one processor with a selection of an examination type associated with the set of pre-defined target views of the protocol”. This claim element is a mere selection of an examination type step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 9 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 8 rejection.
Claim 12 recites the following elements: “wherein the at least one user interface element comprises a list indicating the each of the plurality of anatomical features present in the ultrasound image view and the each of the plurality of anatomical features absent in the ultrasound image view”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. A list can be the marking of two features under broadest reasonable interpretation.  This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 8 rejection.
Claim 13 recites the following elements: “wherein the at least one user interface element comprises a three-dimensional (3D) model of an anatomy having a representation of a location of the ultrasound image view”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 13 is ineligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing an ultrasound system to perform steps and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “automatically detecting a target view of a protocol from a set of pre-defined target views of the protocol, the target view corresponding with the ultrasound image view; automatically determining a presence or absence of each of a plurality of anatomical features associated with the target view in the ultrasound image view”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the detection of a target view from a plurality of target views and observing the presence or absence of a plurality of anatomical features in the target view. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. The determination of a anatomical feature can merely be placing both views next to each other and observing what features are common between the two, and therefore present in the ultrasound view, and what features are not common, and therefore absent in the ultrasound view. Accordingly, the claim recites a mental process-type abstract idea. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “acquiring an ultrasound image view and presenting the ultrasound image view at a display system; presenting at least one user interface element at the display system, the at least one user interface element indicating each of the plurality of anatomical features present in the ultrasound image view and each of the plurality of anatomical features absent in the ultrasound image view, wherein the at least one user interface element indicates whether the ultrasound image view is a protocol adherent view”. Ultrasound acquisition of an ultrasound image is a form of a pre-solution insignificant activity. The display of what features are present/absent after determination merely amounts to a post-solution insignificant activity. Applicant’s paragraph 0064 states that the view is not protocol adherent in the instance that there are missing features. The display of absence of features is the indication of ultrasound view not being adherent. The use of processors does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 15 is ineligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 15 rejection.
Claim 18 recites the following elements: “wherein the at least one user interface element comprises a list indicating the each of the plurality of anatomical features present in the ultrasound image view and the each of the plurality of anatomical features absent in the ultrasound image view”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. A list can be the marking of two features under broadest reasonable interpretation. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 18 is ineligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 15 rejection.
Claim 19 recites the following elements: “wherein the at least one user interface element comprises a three-dimensional (3D) model of an anatomy having a representation of a location of the ultrasound image view”. This claim element is a mere [Step Type step which amounts to a pre/post-solution insignificant activity. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 19 is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Canfield et al. (PGPUB No. US 2021/0137416) in view of Ulman et al. (PGPUB No. US 2021/0267570).

	Regarding claim 1, Canfield teaches a method, comprising:
acquiring, by an ultrasound system, an ultrasound image view and presenting the ultrasound image view at a display system (Paragraph 0025 teaches an ultrasound system transmits ultrasound and receives signals that are used in ultrasound image generation. These images are displayed on the display); 
presenting, by the at least one processor, at least one user interface element at the display system, the at least one user interface element indicating each of the plurality of anatomical features present in the ultrasound image view and each of the plurality of anatomical features absent in the ultrasound image view, wherein the at least one user interface element indicates at a display system whether the ultrasound image view is a protocol adherent view (Paragraph 0010 teaches anatomical classification in real time and paragraph 0045 teaches that the view can be the current view. Paragraph 0025 teaches that the neural network is able to determine the presence and absence of bodily features based on identification. The presence and absence is then output along with other ultrasound image information. Paragraph 0025 teaches that the ultrasound image is displayed. Paragraph 0026 teaches that the ultrasound system uses a display and processor to arrange the ultrasound image along with the additional information that includes presence and absence indication output. The information can be annotations, tissue information, patient information, indicators, and other graphical components, in a display window for display on a user interface of the ultrasound system. Paragraph 0027 teaches that the feature identification is done for each view and the image view can be classified as the current image view. Paragraph 0029 teaches that the protocol is followed in a pre-determined order. Paragraph 0029 teaches that the protocol is updated based on the image data. Paragraph 0064 of Applicant’s specification states that “In various embodiments, if the acquired ultrasound image view 210 is not protocol adherent (e.g., is missing anatomical and/or image features)…”. With Canfield’s indication of features being absent, the view would be considered to be not protocol adherent.).
	However, Canfield is silent regarding a method, comprising:
automatically detecting, by at least one processor of the ultrasound system, a target view of a protocol from a set of pre-defined target views of the protocol, the target view corresponding with the ultrasound image view;
automatically determining, by the at least one processor, a presence or absence of each of a plurality of anatomical features associated with the target view in the ultrasound image view.
	In an analogous imaging field of endeavor, regarding ultrasound target image matching during ultrasound examination, Ulman teaches a method, comprising:
automatically detecting, by at least one processor of the ultrasound system (Paragraph 0025 teaches a processor), a target view of a protocol from a set of pre-defined target views of the protocol, the target view corresponding with the ultrasound image view (Paragraph 0013 teaches that the database comprises reference images that show the target view of the anatomical structure. Paragraph 0014 teaches that the ultrasound images’ image similarity index is determined in relation to the reference image. Paragraph 0017 teaches that the live images can be compared to the reference image and paragraph 0015 teaches the best matching image index can be determined. Paragraph 0019 teaches that the pre-determined structures are observed and the reference images with the target view are stored in the data based with labels or metadata for suitable reference image retrieval. Paragraph 0024 teaches that an index of 1 means maximum similarity. Paragraph 0027 teaches that optimal image selection is automatic); and
automatically determining, by the at least one processor (Paragraph 0025 teaches a processor), a presence or absence of each of a plurality of anatomical features associated with the target view in the ultrasound image view (Paragraph 0024 teaches that the image similarity is based on the presence or absence of the relevant features between the current image and the reference image. Paragraph 0024 teaches that an index of 1 means maximum similarity. Paragraph 0027 teaches that optimal image selection is automatic. Paragraph 0036 teaches that the identification and comparison is based on characteristic features that are anatomical features).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Canfield with Ulman’s teaching of the determination of the presence of anatomical features by comparing them to a reference. This modified method would allow the user to improve image quality and reduce errors in ultrasound scans (Paragraph 0008 of Ulman). Furthermore, the modification allows for the ability to consult an established reference condition that the reference image provides.

Regarding claim 2, modified Canfield teaches the method in claim 1, as discussed above.
	Canfield further teaches a method, comprising receiving, by the at least one processor, a selection of an examination type associated with the set of pre-defined target views of the protocol (Paragraph 0032 teaches that the images can be classified into distinct categories like “full view,” “head,” “abdominal,” “chest,” or “extremities.” Sub-categories can include, for example, “stomach,” “bowel,” “umbilical cord,” “kidney,” “bladder,” “legs,” “arms,” “hands,” “femur,” “spine,” “heart,” “lungs,” “stomach,” “bowel,” “umbilical cord,” “kidney,” or “bladder.” The classification results are determined within the protocol. Paragraph 0024 teaches that the order of the protocol is pre-determined).

Regarding claim 5, modified Canfield teaches the method in claim 1, as discussed above.
	Canfield further teaches a method, wherein the at least one user interface element comprises a list indicating the each of the plurality of anatomical features present in the ultrasound image view and the each of the plurality of anatomical features absent in the ultrasound image view (Paragraph 0010 teaches anatomical classification in real time and paragraph 0045 teaches that the view can be the current view. Paragraph 0026 teaches that the image is processed for the indication of the presence and absence of features and is displayed alongside the image. The indication is taught to be a list of features to be imaged and/or measured).
	
Regarding claim 7, modified Canfield teaches the method in claim 1, as discussed above.
Canfield further teaches a method, wherein the at least one user interface element comprises instructions for one or both of adjusting imaging settings or manipulating one or both of a position and orientation of an ultrasound probe of the ultrasound system to acquire the protocol adherent view (Paragraph 0048 teaches that the scan operates in accordance to the protocol and the interface can provide instructions for adjusting the ultrasound transducer to include directional commands. Also the instructions can be image parameter adjustments for depth, frequency, etc.).

Regarding claim 8, Canfield teaches an ultrasound system, comprising:
an ultrasound probe configured to acquire an ultrasound image view (Paragraph 0025 teaches an ultrasound system transmits ultrasound and receives signals that are used in ultrasound image generation. These images are displayed on the display. Abstract teaches an ultrasound transducer is used to acquire echo signals and transmit use pulses); 
a display system configured to present the ultrasound image view acquired by the ultrasound system (Paragraph 0025 teaches an ultrasound system transmits ultrasound and receives signals that are used in ultrasound image generation. These images are displayed on the display); and 
at least one processor (Paragraph 0006 teaches processors are used in the neural network and the transducer) configured to: 
generate at least one user interface element indicating each of the plurality of anatomical features present in the ultrasound image view and each of the plurality of anatomical features absent in the ultrasound image view (Paragraph 0010 teaches anatomical classification in real time and paragraph 0045 teaches that the view can be the current view. Paragraph 0025 teaches that the neural network is able to determine the presence and absence of bodily features based on identification. The presence and absence is then output along with other ultrasound image information. Paragraph 0025 teaches that the ultrasound image is displayed. Paragraph 0026 teaches that the ultrasound system uses a display and processor to arrange the ultrasound image along with the additional information that includes presence and absence indication output. The information can be annotations, tissue information, patient information, indicators, and other graphical components, in a display window for display on a user interface of the ultrasound system. Paragraph 0027 teaches that the feature identification is done for each view and the image view can be classified as the current image view), 
wherein the display system is configured to present the at least one user interface element to provide an indication of whether the ultrasound image view is a protocol adherent view (Paragraph 0025 teaches that the neural network is able to determine the presence and absence of bodily features based on identification. Paragraph 0027 teaches that the feature identification is done for each view and the image view can be classified as the current image view. Paragraph 0029 teaches that the protocol is followed in a pre-determined order. Paragraph 0029 teaches that the protocol is updated based on the image data. Paragraph 0064 of Applicant’s specification states that “In various embodiments, if the acquired ultrasound image view 210 is not protocol adherent (e.g., is missing anatomical and/or image features)…”. With Canfield’s indication of features being absent, the view would be considered to be not protocol adherent).
	However, Canfield is silent regarding an ultrasound system, comprising:
automatically detect a target view of a protocol from a set of pre-defined target views of the protocol, the target view corresponding with the ultrasound image view presented at the display system; 
automatically determine a presence or absence of each of a plurality of anatomical features associated with the target view in the ultrasound image view presented at the display system.
	In an analogous imaging field of endeavor, regarding ultrasound target image matching during ultrasound examination, Ulman teaches an ultrasound system, comprising:
automatically detect a target view of a protocol from a set of pre-defined target views of the protocol, the target view corresponding with the ultrasound image view presented at the display system (Paragraph 0013 teaches that the database comprises reference images that show the target view of the anatomical structure. Paragraph 0014 teaches that the ultrasound images’ image similarity index is determined in relation to the reference image. Paragraph 0017 teaches that the live images can be compared to the reference image and paragraph 0015 teaches the best matching image index can be determined. Paragraph 0019 teaches that the pre-determined structures are observed and the reference images with the target view are stored in the data based with labels or metadata for suitable reference image retrieval. Paragraph 0024 teaches that an index of 1 means maximum similarity. Paragraph 0027 teaches that optimal image selection is automatic. Fig. 7 shows the reference image 38 and the live ultrasound image 34); and
automatically determine a presence or absence of each of a plurality of anatomical features associated with the target view in the ultrasound image view presented at the display system (Paragraph 0024 teaches that the image similarity is based on the presence or absence of the relevant features between the current image and the reference image. Paragraph 0024 teaches that an index of 1 means maximum similarity. Paragraph 0027 teaches that optimal image selection is automatic. Paragraph 0036 teaches that the identification and comparison is based on characteristic features that are anatomical features).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Canfield with Ulman’s teaching of the determination of the presence of anatomical features by comparing them to a reference. This modified apparatus would allow the user to improve image quality and reduce errors in ultrasound scans (Paragraph 0008 of Ulman). Furthermore, the modification allows for the ability to consult an established reference condition that the reference image provides.

Regarding claim 9, modified Canfield teaches the system in claim 8, as discussed above.
	Canfield further teaches a system, comprising a user input device configured to provide the at least one processor with a selection of an examination type associated with the set of pre-defined target views of the protocol (Paragraph 0032 teaches that the images can be classified into distinct categories like “full view,” “head,” “abdominal,” “chest,” or “extremities.” Sub-categories can include, for example, “stomach,” “bowel,” “umbilical cord,” “kidney,” “bladder,” “legs,” “arms,” “hands,” “femur,” “spine,” “heart,” “lungs,” “stomach,” “bowel,” “umbilical cord,” “kidney,” or “bladder.” The classification results are determined within the protocol. Paragraph 0024 teaches that the order of the protocol is pre-determined).

Regarding claim 12, modified Canfield teaches the system in claim 8, as discussed above.
	Canfield further teaches a system, wherein the at least one user interface element comprises a list indicating the each of the plurality of anatomical features present in the ultrasound image view and the each of the plurality of anatomical features absent in the ultrasound image view (Paragraph 0010 teaches anatomical classification in real time and paragraph 0045 teaches that the view can be the current view. Paragraph 0026 teaches that the image is processed for the indication of the presence and absence of features and is displayed alongside the image. The indication is taught to be a list of features to be imaged and/or measured).

Regarding claim 14, modified Canfield teaches the system in claim 8, as discussed above.
	Canfield further teaches a system, wherein the at least one user interface element comprises instructions for one or both of adjusting imaging settings or manipulating one or both of a position and orientation of the ultrasound probe of the ultrasound system to acquire the protocol adherent view (Paragraph 0048 teaches that the scan operates in accordance to the protocol and the interface can provide instructions for adjusting the ultrasound transducer to include directional commands. Also the instructions can be image parameter adjustments for depth, frequency, etc.).
	
Regarding claim 15, Canfield teaches a non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing an ultrasound system to perform steps (Paragraph 0058 teaches use of non-transitory computer-readable storage medium and information to control the systems), comprising:
acquiring an ultrasound image view and presenting the ultrasound image view at a display system (Paragraph 0025 teaches an ultrasound system transmits ultrasound and receives signals that are used in ultrasound image generation. These images are displayed on the display); 
presenting at least one user interface element at the display system, the at least one user interface element indicating each of the plurality of anatomical features present in the ultrasound image view and each of the plurality of anatomical features absent in the ultrasound image view, wherein the at least one user interface element indicates whether the ultrasound image view is a protocol adherent view (Paragraph 0010 teaches anatomical classification in real time and paragraph 0045 teaches that the view can be the current view. Paragraph 0025 teaches that the neural network is able to determine the presence and absence of bodily features based on identification. The presence and absence is then output along with other ultrasound image information. Paragraph 0025 teaches that the ultrasound image is displayed. Paragraph 0026 teaches that the ultrasound system uses a display and processor to arrange the ultrasound image along with the additional information that includes presence and absence indication output. The information can be annotations, tissue information, patient information, indicators, and other graphical components, in a display window for display on a user interface of the ultrasound system. Paragraph 0027 teaches that the feature identification is done for each view and the image view can be classified as the current image view. Paragraph 0029 teaches that the protocol is followed in a pre-determined order. Paragraph 0029 teaches that the protocol is updated based on the image data. Paragraph 0064 of Applicant’s specification states that “In various embodiments, if the acquired ultrasound image view 210 is not protocol adherent (e.g., is missing anatomical and/or image features)…”. With Canfield’s indication of features being absent, the view would be considered to be not protocol adherent).
However, Canfield is silent regarding a non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing an ultrasound system to perform steps comprising: 
automatically detecting a target view of a protocol from a set of pre-defined target views of the protocol, the target view corresponding with the ultrasound image view; 
automatically determining a presence or absence of each of a plurality of anatomical features associated with the target view in the ultrasound image view.
In an analogous imaging field of endeavor, regarding ultrasound target image matching during ultrasound examination, Ulman teaches a non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing an ultrasound system to perform steps (Paragraph 0023 teaches non-transitory computer-readable storage medium. Paragraph 0054 teaches non-transitory computer-readable storage medium), comprising: 
automatically detecting a target view of a protocol from a set of pre-defined target views of the protocol, the target view corresponding with the ultrasound image view (Paragraph 0013 teaches that the database comprises reference images that show the target view of the anatomical structure. Paragraph 0014 teaches that the ultrasound images’ image similarity index is determined in relation to the reference image. Paragraph 0017 teaches that the live images can be compared to the reference image and paragraph 0015 teaches the best matching image index can be determined. Paragraph 0019 teaches that the pre-determined structures are observed and the reference images with the target view are stored in the data based with labels or metadata for suitable reference image retrieval. Paragraph 0024 teaches that an index of 1 means maximum similarity. Paragraph 0027 teaches that optimal image selection is automatic. Fig. 7 shows the reference image 38 and the live ultrasound image 34); 
automatically determining a presence or absence of each of a plurality of anatomical features associated with the target view in the ultrasound image view (Paragraph 0024 teaches that the image similarity is based on the presence or absence of the relevant features between the current image and the reference image. Paragraph 0024 teaches that an index of 1 means maximum similarity. Paragraph 0027 teaches that optimal image selection is automatic. Paragraph 0036 teaches that the identification and comparison is based on characteristic features that are anatomical features).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Canfield with Ulman’s teaching of the determination of the presence of anatomical features by comparing them to a reference. This modified apparatus would allow the user to improve image quality and reduce errors in ultrasound scans (Paragraph 0008 of Ulman). Furthermore, the modification allows for the ability to consult an established reference condition that the reference image provides.

Regarding claim 18, modified Canfield teaches the non-transitory computer-readable medium in claim 15, as discussed above.
	Canfield further teaches a non-transitory computer-readable medium, wherein the at least one user interface element comprises a list indicating the each of the plurality of anatomical features present in the ultrasound image view and the each of the plurality of anatomical features absent in the ultrasound image view (Paragraph 0010 teaches anatomical classification in real time and paragraph 0045 teaches that the view can be the current view. Paragraph 0026 teaches that the image is processed for the indication of the presence and absence of features and is displayed alongside the image. The indication is taught to be a list of features to be imaged and/or measured).
	
Regarding claim 20, modified Canfield teaches the non-transitory computer-readable medium in claim 15, as discussed above.
Canfield further teaches a non-transitory computer-readable medium, wherein the at least one user interface element comprises instructions for one or both of adjusting imaging settings or manipulating one or both of a position and orientation of an ultrasound probe of the ultrasound system to acquire the protocol adherent view (Paragraph 0048 teaches that the scan operates in accordance to the protocol and the interface can provide instructions for adjusting the ultrasound transducer to include directional commands. Also the instructions can be image parameter adjustments for depth, frequency, etc.).

Claims 3-4, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Canfield et al. (PGPUB No. US 2021/0137416) in view of Ulman et al. (PGPUB No. US 2021/0267570) further in view of Xu et al. (PGPUB No. US 2020/0359991).

Regarding claim 3, modified Canfield teaches the method in claim 1, as discussed above.
	However, the combination of Canfield and Ulman is silent regarding a method, wherein the at least one user interface element comprises a pictogram of anatomy of the target view, the pictogram comprising markers indicating the each of the plurality of anatomical features present in the ultrasound image view and the each of the plurality of anatomical features absent in the ultrasound image view.
	In an analogous imaging field of endeavor, regarding ultrasound imaging for the determination of the presence and absence of features, Xu teaches a method, wherein the at least one user interface element comprises a pictogram of anatomy of the target view, the pictogram comprising markers indicating the each of the plurality of anatomical features present in the ultrasound image view and the each of the plurality of anatomical features absent in the ultrasound image view (Paragraph 0007 teaches that the graphic overlay can be superimposed on the ultrasound image that indicates an abnormality. Paragraph 0008 teaches that the presence or absence of the abnormality can be determined and indicated. Paragraph 0036 teaches that the graphics processor is able to indicate the determined presence or absence of the lung consolidation. Paragraph 0037 teaches that the indication of the presence or absence of lung consolidations is done with indications that may be visual displays with the ultrasound images that involve superimposition).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Canfield and Ulman with Xu’s teaching of a pictogram of anatomy feature presence and absence. This modified method would allow the user to identify abnormalities and indicate their presence (Abstract and paragraph 0001 of Xu). Furthermore, the modification is an automated process that reduces user burden (Paragraph 0001 of Xu). Such a reduction in user burden would allow less experienced users to operate the ultrasound image and ensure feature presence in the images.

Regarding claim 4, modified Canfield teaches the method in claim 3, as discussed above.
However, the combination of Canfield and Ulman is silent regarding a method, comprising: 
registering, by the at least one processor, the pictogram to the ultrasound image view, and 
overlaying, by the at least one processor, the pictogram on the ultrasound image view.
	In an analogous imaging field of endeavor, regarding ultrasound imaging for the determination of the presence and absence of features, Xu teaches a method, comprising: 
registering, by the at least one processor, the pictogram to the ultrasound image view (Paragraph 0007 teaches that the graphic overlay can be superimposed on the ultrasound image that indicates an abnormality. Paragraph 0008 teaches that the presence or absence of the abnormality can be determined and indicated. Paragraph 0036 teaches that the graphics processor is able to indicate the determined presence or absence of the lung consolidation. Paragraph 0037 teaches that the indication of the presence or absence of lung consolidations is done with indications that may be visual displays with the ultrasound images that involve superimposition. Paragraph 0042 teaches that the consolidation, labeling, highlighting, and superimposition is done with a processor), and 
overlaying, by the at least one processor, the pictogram on the ultrasound image view (Paragraph 0007 teaches that the graphic overlay can be superimposed on the ultrasound image that indicates an abnormality. Paragraph 0008 teaches that the presence or absence of the abnormality can be determined and indicated. Paragraph 0036 teaches that the graphics processor is able to indicate the determined presence or absence of the lung consolidation. Paragraph 0037 teaches that the indication of the presence or absence of lung consolidations is done with indications that may be visual displays with the ultrasound images that involve superimposition. Paragraph 0042 teaches that the consolidation, labeling, highlighting, and superimposition is done with a processor).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Canfield and Ulman with Xu’s teaching of registering and overlaying a pictogram. This modified method would allow the user to identify abnormalities and indicate their presence (Abstract and paragraph 0001 of Xu). Furthermore, the modification is an automated process that reduces user burden (Paragraph 0001 of Xu). Such a reduction in user burden would allow less experienced users to operate the ultrasound image and ensure feature presence in the images.

Regarding claim 10, modified Canfield teaches the system in claim 8, as discussed above.
	However, the combination of Canfield and Ulman is silent regarding a system, wherein the at least one user interface element comprises a pictogram of anatomy of the target view, and wherein the at least one processor is configure to superimpose markers indicating the each of the plurality of anatomical features present in the ultrasound image view and the each of the plurality of anatomical features absent in the ultrasound image view on the pictogram.
	In an analogous imaging field of endeavor, regarding ultrasound imaging for the determination of the presence and absence of features, Xu teaches a system, wherein the at least one user interface element comprises a pictogram of anatomy of the target view, and wherein the at least one processor is configure to superimpose markers indicating the each of the plurality of anatomical features present in the ultrasound image view and the each of the plurality of anatomical features absent in the ultrasound image view on the pictogram (Paragraph 0007 teaches that the graphic overlay can be superimposed on the ultrasound image that indicates an abnormality. Paragraph 0008 teaches that the presence or absence of the abnormality can be determined and indicated. Paragraph 0036 teaches that the graphics processor is able to indicate the determined presence or absence of the lung consolidation. Paragraph 0037 teaches that the indication of the presence or absence of lung consolidations is done with indications that may be visual displays with the ultrasound images that involve superimposition).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Canfield and Ulman with Xu’s teaching of a pictogram of anatomy feature presence and absence. This modified apparatus would allow the user to identify abnormalities and indicate their presence (Abstract and paragraph 0001 of Xu). Furthermore, the modification is an automated process that reduces user burden (Paragraph 0001 of Xu). Such a reduction in user burden would allow less experienced users to operate the ultrasound image and ensure feature presence in the images.

Regarding claim 11, modified Canfield teaches the system in claim 8, as discussed above.
	However, the combination of Canfield and Ulman is silent regarding a system, wherein the at least one processor is configured to register the pictogram to the ultrasound image view and superimpose the pictogram on the ultrasound image view.
	In an analogous imaging field of endeavor, regarding ultrasound imaging for the determination of the presence and absence of features, Xu teaches a system, wherein the at least one processor is configured to register the pictogram to the ultrasound image view and superimpose the pictogram on the ultrasound image view (Paragraph 0007 teaches that the graphic overlay can be superimposed on the ultrasound image that indicates an abnormality. Paragraph 0008 teaches that the presence or absence of the abnormality can be determined and indicated. Paragraph 0036 teaches that the graphics processor is able to indicate the determined presence or absence of the lung consolidation. Paragraph 0037 teaches that the indication of the presence or absence of lung consolidations is done with indications that may be visual displays with the ultrasound images that involve superimposition. Paragraph 0042 teaches that the consolidation, labeling, highlighting, and superimposition is done with a processor).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Canfield and Ulman with Xu’s teaching of registering and overlaying a pictogram. This modified apparatus would allow the user to identify abnormalities and indicate their presence (Abstract and paragraph 0001 of Xu). Furthermore, the modification is an automated process that reduces user burden (Paragraph 0001 of Xu). Such a reduction in user burden would allow less experienced users to operate the ultrasound image and ensure feature presence in the images.

Regarding claim 16, modified Canfield teaches the non-transitory computer readable medium in claim 15, as discussed above.
	However, the combination of Canfield and Ulman is silent regarding a non-transitory computer readable medium, wherein the at least one user interface element comprises a pictogram of anatomy of the target view, the pictogram comprising markers indicating the each of the plurality of anatomical features present in the ultrasound image view and the each of the plurality of anatomical features absent in the ultrasound image view.
	In an analogous imaging field of endeavor, regarding ultrasound imaging for the determination of the presence and absence of features, Xu teaches a non-transitory computer readable medium, wherein the at least one user interface element comprises a pictogram of anatomy of the target view, the pictogram comprising markers indicating the each of the plurality of anatomical features present in the ultrasound image view and the each of the plurality of anatomical features absent in the ultrasound image view (Paragraph 0007 teaches that the graphic overlay can be superimposed on the ultrasound image that indicates an abnormality. Paragraph 0008 teaches that the presence or absence of the abnormality can be determined and indicated. Paragraph 0036 teaches that the graphics processor is able to indicate the determined presence or absence of the lung consolidation. Paragraph 0037 teaches that the indication of the presence or absence of lung consolidations is done with indications that may be visual displays with the ultrasound images that involve superimposition).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Canfield and Ulman with Xu’s teaching of a pictogram of anatomy feature presence and absence. This modified apparatus would allow the user to identify abnormalities and indicate their presence (Abstract and paragraph 0001 of Xu). Furthermore, the modification is an automated process that reduces user burden (Paragraph 0001 of Xu). Such a reduction in user burden would allow less experienced users to operate the ultrasound image and ensure feature presence in the images.

Regarding claim 17, modified Canfield teaches the non-transitory computer-readable medium in claim 16, as discussed above.
However, the combination of Canfield and Ulman is silent regarding a non-transitory computer-readable medium, comprising:
registering the pictogram to the ultrasound image view, and 
overlaying the pictogram on the ultrasound image view.
In an analogous imaging field of endeavor, regarding ultrasound imaging for the determination of the presence and absence of features, Xu teaches a non-transitory computer-readable medium, comprising:
registering the pictogram to the ultrasound image view (Paragraph 0007 teaches that the graphic overlay can be superimposed on the ultrasound image that indicates an abnormality. Paragraph 0008 teaches that the presence or absence of the abnormality can be determined and indicated. Paragraph 0036 teaches that the graphics processor is able to indicate the determined presence or absence of the lung consolidation. Paragraph 0037 teaches that the indication of the presence or absence of lung consolidations is done with indications that may be visual displays with the ultrasound images that involve superimposition. Paragraph 0042 teaches that the consolidation, labeling, highlighting, and superimposition is done with a processor), and 
overlaying the pictogram on the ultrasound image view (Paragraph 0007 teaches that the graphic overlay can be superimposed on the ultrasound image that indicates an abnormality. Paragraph 0008 teaches that the presence or absence of the abnormality can be determined and indicated. Paragraph 0036 teaches that the graphics processor is able to indicate the determined presence or absence of the lung consolidation. Paragraph 0037 teaches that the indication of the presence or absence of lung consolidations is done with indications that may be visual displays with the ultrasound images that involve superimposition. Paragraph 0042 teaches that the consolidation, labeling, highlighting, and superimposition is done with a processor).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Canfield and Ulman with Xu’s teaching of registering and overlaying a pictogram. This modified apparatus would allow the user to identify abnormalities and indicate their presence (Abstract and paragraph 0001 of Xu). Furthermore, the modification is an automated process that reduces user burden (Paragraph 0001 of Xu). Such a reduction in user burden would allow less experienced users to operate the ultrasound image and ensure feature presence in the images.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Canfield et al. (PGPUB No. US 2021/0137416) in view of Ulman et al. (PGPUB No. US 2021/0267570) further in view of Labyed et al. (PGPUB No. US 2020/0405264).

Regarding claim 6, modified Canfield teaches the method in claim 1, as discussed above.
	However, the combination of Canfield and Ulman is silent regarding a method, wherein the at least one user interface element comprises a three-dimensional (3D) model of an anatomy having a representation of a location of the ultrasound image view.4 
	In an analogous imaging field of endeavor, regarding ultrasound display for ultrasound collection, Labyed teaches a method, wherein the at least one user interface element comprises a three-dimensional (3D) model of an anatomy having a representation of a location of the ultrasound image view (Paragraph 0049 teaches that the transducer is shown in relation to the body model 34. Paragraph 0048 teaches that the body model can be three dimensional representation of the body).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Cadieu and Ulman with Labyed’s teaching of the display of a 3D model of anatomy with ultrasound image view. This modified method would allow the user monitor the ROI from on examination to a prior examination using a displayed indicator (Abstract of Labyed). Furthermore, the current instance of quantitative ultrasound imaging of the same anatomy based on the position of the ROI can be performed (Paragraph 0007 of Labyed).

Regarding claim 13, modified Canfield teaches the system in claim 8, as discussed above.
	However, the combination of Canfield and Ulman is silent regarding a system, wherein the at least one user interface element comprises a three-dimensional (3D) model of an anatomy having a representation of a location of the ultrasound image view.
In an analogous imaging field of endeavor, regarding ultrasound display for ultrasound collection, Labyed teaches a system, wherein the at least one user interface element comprises a three-dimensional (3D) model of an anatomy having a representation of a location of the ultrasound image view (Paragraph 0049 teaches that the transducer is shown in relation to the body model 34. Paragraph 0048 teaches that the body model can be three dimensional representation of the body).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Cadieu and Ulman with Labyed’s teaching of the display of a 3D model of anatomy with ultrasound image view. This modified method would allow the user monitor the ROI from on examination to a prior examination using a displayed indicator (Abstract of Labyed). Furthermore, the current instance of quantitative ultrasound imaging of the same anatomy based on the position of the ROI can be performed (Paragraph 0007 of Labyed).

Regarding claim 19, modified Canfield teaches the non-transitory computer-readable medium in claim 15, as discussed above.
However, the combination of Canfield and Ulman is silent regarding a non-transitory computer-readable medium, wherein the at least one user interface element comprises a three-dimensional (3D) model of an anatomy having a representation of a location of the ultrasound image view.
	In an analogous imaging field of endeavor, regarding ultrasound display for ultrasound collection, Labyed teaches a non-transitory computer-readable medium (Paragraph 0103 teaches an non-transitory computer-readable storage medium), wherein the at least one user interface element comprises a three-dimensional (3D) model of an anatomy having a representation of a location of the ultrasound image view (Paragraph 0049 teaches that the transducer is shown in relation to the body model 34. Paragraph 0048 teaches that the body model can be three dimensional representation of the body).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Cadieu and Ulman with Labyed’s teaching of the display of a 3D model of anatomy with ultrasound image view. This modified method would allow the user monitor the ROI from on examination to a prior examination using a displayed indicator (Abstract of Labyed). Furthermore, the current instance of quantitative ultrasound imaging of the same anatomy based on the position of the ROI can be performed (Paragraph 0007 of Labyed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Balakrishnan et al. (PGPUB No. US 2014/0153358): Teaches the comparison of an acquired ultrasound image to a reference image that is part of an imaging procedure an indicating adherence.
Eran et al. (PGPUB No. US 2010/0217123): Teaches the comparison of an acquired ultrasound image to a reference image that is part of an imaging procedure an indicating adherence.
Cadieu et al. (PGPUB No. US 2021/0052255): Teaches the comparison of an acquired ultrasound image to a reference image that is part of an imaging procedure an indicating adherence. Also teaches the manipulation and control of imaging parameters for imaging procedures.
Swamy et al. (PGPUB No. US 2014/0185895): Teaches the observation and determination of absent and present anatomical features.
Cheon et al. (PGPUB No. US 2015/0272546): Teaches ultrasound protocols with various views and the listing of anatomical features. Also teaches marking the anatomical features on the display.
Cadieu et al. (PGPUB No. US 2021/0052253): Teaches the comparison of an acquired ultrasound image to a reference image that is part of an imaging procedure an indicating adherence. Also teaches the manipulation and control of imaging parameters for imaging procedures.
Yeo et al. (PGPUB No. US 2015/0190112): Teaches the observation and determination of absent and present anatomical features.
Lundberg et al. (PGPUB No. US 2019/0269384): Teaches the determination of absent and present anatomical features and referring to saved pictographs associated to ultrasound examination protocols.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793